Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an information handling system, comprising: a chassis; a removable element; and a chassis lock assembly that couples the removable element to the chassis, the chassis lock assembly including: a sensor configured to detect when the removable element is removed from the chassis prior to verification of a user credential; a plunger that latches to the chassis at a first position; and a security controller configured to verify the user credential, wherein the security controller disables the sensor and facilitates movement of the plunger from the first position to a second position in response to a verified user credential.  Specifically, the prior art fails to disclose a chassis lock assembly that allows for plunger movement based on the disabling of a sensor and subsequently allows for removal of a removeable element. 
Regarding claim 11, the prior art fails to disclose or fairly suggest a lock for coupling an element of a chassis of an information handling system, the lock comprising: a sensor configured to detect removal of the element from the chassis prior to verification of a user credential; a plunger that engages the chassis at a first position; a muscle wire connected to the plunger; and a security controller configured to verify the user credential, to disable the sensor, and to cause the muscle wire to move the plunger from the first position to a second position in response to the verified user credential.  Specifically, the prior art fails to disclose a chassis lock assembly that allows for plunger movement by a muscle wire based on the disabling of a sensor.
Regarding claim 18, the prior art fails to disclose or fairly suggest a method, comprising: receiving, by a basic input output system (BIOS), a user credential; and verifying, by a security controller, the user credential, wherein the security controller is configured to disable a sensor of a chassis lock assembly and to disengage a plunger of the chassis lock assembly from a chassis in response to a verified user credential, wherein the sensor is configured to detect when an element that is attached by the chassis lock assembly to the chassis is detached prior to the verification of the user credential.  Specifically, the prior art fails to disclose a chassis lock assembly that allows for plunger movement based on the disabling of a sensor and subsequently allows for removal of a removeable element. 
Dependent claims 2-10, 12-17 and 19-20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687